                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


  COURTNEY JONES,                                  )
                                                   )
                              Plaintiff,           )
                                                   )
                      v.                           )      No. 1:17-cv-04615-JMS-DML
                                                   )
  ASSOCIATED RESTAURANTS INC., d/b/a Happy         )
  Chicken, and CLAUDE ANDERSON,                    )
                                                   )
                              Defendants.          )

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 12, 2018, the Magistrate Judge submitted her Report and Recommendation to

Dismiss Complaint, in which she recommended that the Court dismiss Plaintiff Courtney Jones’

Complaint with prejudice for failure to comply with the Magistrate Judge’s orders and the Federal

Rules of Civil Procedure. [Filing No. 45.] The parties were afforded due opportunity pursuant to

statute and the rules of this Court to file objections, and none were filed. The Court, having

considered the Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

Judge’s Report and Recommendation, [Filing No. 45], and DISMISSES this case WITH

PREJUDICE. Final judgment will enter accordingly.




                  Date: 11/13/2018



Distribution via United States Mail to:

Courtney Jones
12721 White Rock Ct.
Indianapolis, IN 46250


Distribution via ECF only to all counsel of record
